DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on February 24, 2021, claims 1-30 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claims 1, 2-4, 9 and 10 and cancellation of claims 19-30 were authorized by Emily Harmon during the examiner-initiated interview conducted on August 26, 2022.

Amendments to the claims: 
1. (Currently Amended) A wireless tracking system comprising: 
a plurality of beacons, each of the plurality of beacons comprising: at least one antenna and at least one power source, wherein the at least one antenna is configured to transmit a locational ping; and 
a wireless tracking device comprising: a processor; at least one antenna; at least one power source; and a non-transitory, processor-readable storage medium that stores instructions executable by the processor to: 
receive, using the at least one antenna, a locational ping from at least two of the plurality of beacons; 
calculate, based on the locational ping from the at least two beacons, a direct connection path between the at least two[[to]] beacons; 
determine, based on the locational ping from the at least two beacons, a distance of the wireless tracking device relative to the direction connection path; and 
perform, based on the proximity distance to the connection path, a corrective measure.

2. (Currently Amended) The system of claim 1, wherein the wireless tracking device further comprises: 
a motion sensor; and 
wherein the instructions are further executable by the processor to: 
receive, from the motion sensor, inertial movement data; and 
determine, based on the inertial movement data, one or more movement factors of the wireless tracking device.

3. (Currently Amended) The system of claim 2, wherein the instructions are further executable by the processor to: 
determine, based on the inertial movement data, that the wireless tracking device is within range of at least one beacon; 
determine, by the processor, that the wireless tracking device failed to receive a locational ping from the at least one beacon, and 
alert, by the processor, a user that the at least one beacon is in an error state.

4. (Currently Amended) The system of claim 2, wherein the instructions are further executable by the processor to: 
determine, based on the inertial movement data, that the wireless tracking device has been stationary for a period of time; and 
deactivate certain components within the system to save power.

9. (Currently Amended) The system of claim 1, wherein the instructions are further executable by the processor to: 
transmit, using the at least one antenna, a signal to at least one of the plurality of beacons requesting the beacon to modulate into a power save mode.

10. (Currently Amended) A method of wireless tracking comprising: 
receiving, using at least one antenna, a locational ping from at least two of a plurality of beacons at a wireless tracking device; 
calculating, using a processor, a direct connection path between the at least two[[to]] beacons based on the locational ping from each of the at least two beacons; 
determining, based on the locational ping from the at least two beacons, a distance between the wireless tracking device and the direct connection path; and 
performing, based on the distance, a corrective measure.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “receive, using the at least one antenna, a locational ping from at least two of the plurality of beacons; calculate, based on the locational ping from the at least two beacons, a direct connection path between the at least two beacons; determine, based on the locational ping from the at least two beacons, a distance of the wireless tracking device relative to the direction connection path; and perform, based on the proximity distance to the connection path, a corrective measure”.
Regarding claim 10, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “receiving, using at least one antenna, a locational ping from at least two of a plurality of beacons at a wireless tracking device; calculating, using a processor, a direct connection path between the at least two beacons based on the locational ping from each of the at least two beacons; determining, based on the locational ping from the at least two beacons, a distance between the wireless tracking device and the direct connection path; and performing, based on the distance, a corrective measure” .
Regarding claims 2-9 and 11-18, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687